—Judgment unanimously affirmed. Memorandum: Although a constitutional speedy trial claim is not waived by a guilty plea (see, People v Callahan, 80 NY2d 273, 282), defendant moved to dismiss the indictment on statutory speedy trial grounds only (see, CPL 30.30) and thus failed to preserve for our review his present contention that he was denied his constitutional right to a speedy trial (see, People v Lieberman, 47 NY2d 931, 932; People v James, 188 AD2d 296). In any event, “review of the constitutional issue is precluded by the lack of an adequate record which it was defendant’s burden to provide” (People v James, supra; see, People v Larry, 178 AD2d 282, 283, Iv denied 79 NY2d 1003). (Appeal from Judgment of Onondaga County Court, Burke, J. — Criminal Possession Controlled Substance, 5th Degree.) Present — Green, J. P., Hayes, Wisner and Hurl-butt, JJ.